Citation Nr: 0122801	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  It appears that the veteran now resides 
in Oklahoma and that accordingly the Muskogee RO now has 
jurisdiction over this case.

The veteran was scheduled for a video hearing before a member 
of the Board on August 22, 2001, but failed to appear.


REMAND

Factual background

The veteran maintains that she has had psychiatric problems 
ever since being sexually assaulted by another soldier in 
service.  Although there is no notation of a sexual assault 
in the veteran's service medical records, she noted on her 
October 1969 medical history report that she had depression 
and that she disliked Army life and had been absent without 
leave.  The psychiatric diagnosis was passive-aggressive 
reaction, chronic, severe, existing prior to service 
entrance.  

There is no post-service evidence of psychiatric problems 
until the veteran was hospitalized in September 1985.  It was 
noted that the veteran had a history compatible with 
antisocial personality disorder with frequent truancies, 
running away from home, criminal difficulties, and violent 
behavior before age sixteen.  The diagnoses were alcohol 
dependence; past history of polysubstance abuse; and 
antisocial personality disorder.  

It appears that the veteran did not report a sexual assault 
in service to health care providers until relatively 
recently.  According to an August 1999 statement from D.E., 
Ph.D., a R.N. and Trauma Counselor, the veteran had PTSD and 
a bipolar disorder, with the PTSD directly related to being 
raped in service and the sexual trauma most likely a factor 
in her bipolar disorder.  

When examined by VA in September 1999, the diagnoses were 
bipolar disorder, type II; and alcohol dependence, 
continuous.  The examiner concluded that a diagnosis of PTSD 
could not be given in the absence of documented evidence of 
rape and that the veteran's bipolar disorder seemed to have 
begun when she was in service although she had not reported 
this.  

Reasons for remand

As an initial matter, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was made 
law.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [codified 
at 38 U.S.C.A. § 5103A].  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  It appears that the provisions 
of the VCAA apply to this claim.


It is unclear from the evidence currently on file whether the 
veteran has a psychiatric disability that is etiologically 
related to service.  This is based on the conflicting 
diagnoses of record, a medical history which suggests that 
there was a pre-existing personality disorder, and the 
extremely sketchy information recently provided by the 
veteran concerning the alleged sexual assault over thirty 
years ago in service.

The Board notes that the veteran indicated in a July 1999 
statement that she told two of her roommates in service, D.H. 
and R.J.C., about being raped.  The veteran is ultimately 
responsible for obtaining statements from lay persons in 
support of her claim, and she was told to try to obtain 
statements from service roommates in the personal assault 
information letter sent to her in January 1999.  It does not 
appear that she made any attempt to find and contact her 
former roommates.  

The veteran has also stated that she saw Dr. B. in 
Sacramento, California, for depression and alcohol problems 
in 1972, which was two years after her discharge from 
service.  She testified at her personal hearing at the RO in 
September 2000 that she saw two psychiatrists for brief 
periods while in California in the mid 1970's [hearing 
transcript page 7].  An attempt to obtain those treatment 
records does not appear to have been undertaken.

In light of the above, the issue of entitlement to service 
connection for a psychiatric disability, is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment, to the extent possible, for 
all health care providers who may possess 
additional records pertinent to her claim 
for entitlement to service connection for 
psychiatric disability.  Then, with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and her representative of this 
and request them to provide copies of the 
outstanding medical records.

3.  The RO should inform the veteran that 
she is ultimately responsible for 
obtaining lay statements in support of 
her claim, to include persons who may 
have knowledge of the alleged sexual 
assault during service.  The RO should 
further inform the veteran that VA will 
attempt to help her obtain statements 
from such persons if she can identify 
them with reasonable specificity, to 
include current names and addresses.

4.  After the above has been completed, 
the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise who has not 
previously examined her to determine the 
nature and etiology of any current 
psychiatric disabilities.  The veteran's 
VA claim folder must be made available to 
the examiner.  The examiner should 
determine whether the veteran had a 
psychiatric disability prior to service 
entrance.  The examiner should comment on 
the appropriateness of the diagnosis of a 
passive-aggressive reaction during 
service in light of the veteran's entire 
medical history.  A diagnosis of PTSD, 
using the criteria in DSM-IV, should be 
confirmed or ruled out.  The examiner 
should determine whether it is as likely 
as not that any current psychiatric 
disability was incurred in service.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  Thereafter, the RO should review the 
record and ensure that all developmental 
actions have been completed.  The RO 
should then readjudicate the issue of 
entitlement to service connection for a 
psychiatric disability.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the veteran and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Finally, the Board wishes to make it clear that although it 
believes that the veteran should be afforded an additional 
opportunity to provide further information relative to her 
claimed stressor, the Board cautions the veteran concerning 
her responsibility to cooperate with VA in this matter.  The 
United States Court of Appeals for Veterans Claims has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




